DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-10 objected to because of the following informalities:    
In claim 1 lines 7 and 8, “panels 19” and “sensor 11” should be corrected to “panels (19)” and “sensor (11)”.
In claims 2-10 recite “A selective catalytic reduction system” and should be corrected to “The selective catalytic reduction system”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In Reference to Claim 1
		In line 10, “the oxidation catalyst” lacks antecedent basis.

In Reference to Claims 5-6
It is not clear what is required by the claimed recitations since the claim does not recite as to what is performing the equation or where it is located (such as the controller) etc, therefore the scope of the claim is not ascertainable. For the purposes of treating the claim under prior art, the language is interpreted as merely describing the capability of the controller.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pub No. US 2015/0165377 A1 to Schroeder et. al. (Schroeder) in view of Pub No. US 2010/0242440 A1 to Garimella et. al. (Garimella). 

In Reference to Claim 1
Schroeder teaches (except for the bolded and italic recitations below):
A selective catalytic reduction system control system comprising: 
an ammonia ("NH3") slip sensor located within an interior space (interior within #106) of an exhaust stack (106) of a selective catalytic reactor (122), toward an inlet end of the stack (106); 
a housing (130) located within the interior space of the exhaust stack (106), downstream of the NH3 slip sensor; the housing (130) including face panels (panels of #130); 

a dosing controller (59) in communication with the NH3 and NO, sensors, the dosing controller (control system) including a microprocessor with dosing logic embedded thereon (see at least Schroeder Figs. 1-3 and paragraphs 13-23). 
Schroeder is silent (bolded and italic recitations above) as to having an ammonia ("NH3") slip sensor and the NOx sensor (126) is downstream of the NH3 slip sensor and controller having a microprocessor with dosing logic embedded thereon. However, it is known in the art before the effective filing date of the claimed invention to have an ammonia ("NH3") slip sensor and located upstream of the NOx sensor and controller (122) having a microprocessor with dosing logic embedded thereon. For example, Garimella teaches to have an ammonia ("NH3") slip sensor (118 or 118B) and located upstream of the NOx sensor (106C or 106D) and controller having a microprocessor with dosing logic embedded thereon and controller (122) having a microprocessor with dosing logic embedded thereon. Garimella further teaches that having such sensors provide detection of NOx and NH3 within the exhaust system and able to control the system (see at least Garimella Figs. 1-4 and paragraphs 21, 30, 39-42, 45). 

In Reference to Claim 2
A selective catalytic reduction system control system according to claim 1 (see rejection to claim 1 above), wherein one of the two face panels (130) containing the oxidation catalyst (130) is located toward an inlet flow side of the housing (130) and another of the two face panels (130) containing the oxidation catalyst (130) is located toward an outlet flow side of the housing (130) (see at least Schroeder Figs. 1-3 and paragraphs 13-23).

In Reference to Claim 4
A selective catalytic reduction system control system according to claim 1 (see rejection to claim 1 above), wherein the NH3 slip sensor (118) and the NOx sensors (126) are mounted transverse to the exhaust flow direction (104a) through the stack (106) (Schroeder does not explicitly teaches as to how and where the sensor (126) is attached to the exhaust pipe (106). However it would have been obvious to one having ordinary skill in the art before the filling of the claimed invention to place the sensor unit (130 and 126) on the top of the exhaust pipe (106) (which would be transverse to the exhaust flow direction), since it has been held that rearranging parts of an invention involves only routine 

In Reference to Claim 5
A selective catalytic reduction system control system according to claim 1 (see rejection to claim 1 above), wherein NOx sensor reading = NOx real value + NH3 slip real value (controller of Schroeder is capable of performing the function above) (see at least Schroeder Figs. 1-3 and paragraphs 13-23)

In Reference to Claim 6
A selective catalytic reduction system control system according to claim 5 (see rejection to claim 5 above), wherein the NOx real value = the NOx sensor reading - NH3 sensor reading (controller of Schroeder is capable of performing the function above) (see at least Schroeder Figs. 1-3 and paragraphs 13-23)

In Reference to Claim 7
A selective catalytic reduction system control system according to claim 1 (see rejection to claim 1 above), the NH3 slip sensor (118) and NOx sensor (126) being located on along a same wall (106) of the exhaust stack (106) (Schroeder does not explicitly teaches as to how and where the sensor (126) is attached to the exhaust pipe (106). However it would have been obvious to one having 

In Reference to Claim 8
A selective catalytic reduction system control system according to claim 1 (see rejection to claim 1 above), the housing (130) sized to accommodate an exhaust flow no greater than 10% of total exhaust flow through the exhaust stack (106). (Schroeder does not explicitly teaches to have the housing sized to accommodate an exhaust flow no greater than 10% of total exhaust flow however it is very well known in the art before the effective filing date of the claimed invention that the sensor within the exhaust pipe affects the flow of the exhaust (such as greater in size increases pressure within the exhaust pipe) therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct size of the housing (130) of Schroeder small enough to reduce as much effect it gives to the exhaust flow within the exhaust pipe and further it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges 

In Reference to Claim 9
A selective catalytic reduction system control system according to claim 8 (see rejection to claim 8 above), the housing (130) sized to accommodate an exhaust flow no greater than 5% of total exhaust flow through the exhaust stack (106) (Schroeder does not explicitly teaches to have the housing sized to accommodate an exhaust flow no greater than 5% of total exhaust flow however it is very well known in the art before the effective filing date of the claimed invention that the sensor within the exhaust pipe affects the flow of the exhaust (such as greater in size increases pressure within the exhaust pipe) therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct size of the housing (130) of Schroeder small enough to reduce as much effect it gives to the exhaust flow within the exhaust pipe and further it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.) (see at least Schroeder Figs. 1-3 and paragraphs 13-23) (see at least Garimella Figs. 1-4 and paragraphs 21, 30, 39-42, 45).

In Reference to Claim 10
.

Claims 11-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder in view of Garimella and further in view of Pub No. US 2010/0024393 A1 to Chi et. al. (Chi).

In Reference to Claim 11
Schroeder teaches (except for the bolded and italic recitations below):

obtaining a sensor reading indicating a concentration of ammonia in an exhaust stream of the non-road diesel engine by way of an ammonia ("NH3") slip sensor located within an interior space (104) of an exhaust stack (106) of a selective catalytic reactor (122), toward an inlet end of the stack (106); 
obtaining another sensor reading indicating a concentration of nitrogen oxides in the exhaust stream by way of a nitrogen oxides ("NOx") sensor (126) contained within a housing (130) located within the interior space of the exhaust stack,; the housing (130) including face panels (130) defining an interior space of the housing (130), at least two face panels (130) containing an oxidation catalyst permitting exhaust flow through the housing, the oxidation catalyst (130) arranged to isolate the NOx sensor (126) from NH3 slip within the exhaust stack (106); 
sending said sensor readings to a dosing controller (control system) in communication with the NH3 and NOx sensors (126), the dosing controller (control system) including a microprocessor with dosing logic embedded thereon; 
the dosing controller (control system); 
receiving the sensor readings and calculating a NOx real value and a NH3 slip real value, wherein NOx sensor reading = NOx real value + NH3 slip real value, and wherein NOx real value = NOx sensor reading - NH3 sensor reading; and 
adjusting an amount of liquid reduction agent (120) being injected into the exhaust stream in response to the NOx real value and the NH3 slip real value (see at least Schroeder Figs. 1-3 and paragraphs 13-23). 
Schroeder is silent (bolded and italic recitations above) as to having an ammonia ("NH3") slip sensor and the NOx sensor (126) is downstream of the NH3 slip sensor and controller having a microprocessor with dosing logic embedded thereon. However, it is known in the art before the effective filing date of the claimed invention to have an ammonia ("NH3") slip sensor and located upstream of the NOx sensor and controller (122) having a microprocessor with dosing logic embedded thereon. For example, Garimella teaches to have an ammonia ("NH3") slip sensor (118 or 118B) and located upstream of the NOx sensor (106C or 106D) and controller having a microprocessor with dosing logic embedded thereon and controller (122) having a microprocessor with dosing logic embedded thereon. Garimella further teaches that having such sensors provide detection of NOx and NH3 within the exhaust system and able to control the system (see at least Garimella Figs. 1-4 and paragraphs 21, 30, 39-42, 45). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schroeder with the NH3 sensor upstream of the NOx sensor as taught by Garimella in order to detect NH3 within the exhaust gas and able to control the system.


In Reference to Claim 12


In Reference to Claim 14
The method of claim 11 (see rejection to claim 11 above), wherein the NH3 slip sensor (118) and the NOx sensors (126) are mounted transverse to the exhaust flow direction (104a) through the stack (106) (Schroeder does not explicitly teaches as to how and where the sensor (126) is attached to the exhaust pipe (106). However it would have been obvious to one having ordinary skill in the art before the filling of the claimed invention to place the sensor unit (130 and 126) on the top of the exhaust pipe (106) (which would be transverse to the exhaust flow direction), since it has been held that rearranging parts of an invention involves only routine skill in the art and there are only limited amount of choices to place the sensor unit (126 and 130) respective to the exhaust pipe (106)).  (In re Japikse, 86 USPQ 70) (see at least Schroeder Figs. 1-3 and paragraphs 13-23) (see at least Garimella Figs. 1-4 and paragraphs 21, 30, 39-42, 45).

In Reference to Claim 15


In Reference to Claim 16
The method of claim 11 (see rejection to claim 11 above), the housing (130) sized to accommodate an exhaust flow no greater than 10% of total exhaust flow through the exhaust stack (106). (Schroeder does not explicitly teaches to have the housing sized to accommodate an exhaust flow no greater than 10% of total exhaust flow however it is very well known in the art before the effective filing date of the claimed invention that the sensor within the exhaust pipe affects the flow of the exhaust (such as greater in size increases pressure within the exhaust pipe) therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct size of the 

In Reference to Claim 17
The method of claim 16 (see rejection to claim 16 above), the housing sized to accommodate an exhaust flow no greater than 5% of total exhaust flow through the exhaust stack (106) (Schroeder does not explicitly teaches to have the housing sized to accommodate an exhaust flow no greater than 5% of total exhaust flow however it is very well known in the art before the effective filing date of the claimed invention that the sensor within the exhaust pipe affects the flow of the exhaust (such as greater in size increases pressure within the exhaust pipe) therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct size of the housing (130) of Schroeder small enough to reduce as much effect it gives to the exhaust flow within the exhaust pipe and further it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.) (see at least Schroeder Figs. 1-3 and paragraphs 13-23) (see at least Garimella Figs. 1-4 and paragraphs 21, 30, 39-42, 45).

In Reference to Claim 18
The method of claim 16, the housing sized to accommodate an exhaust flow no greater than 1% of total exhaust flow through the exhaust stack (106) (Schroeder does not explicitly teaches to have the housing sized to accommodate an exhaust flow no greater than 10% of total exhaust flow however it is very well known in the art before the effective filing date of the claimed invention that the sensor within the exhaust pipe affects the flow of the exhaust (such as greater in size increases pressure within the exhaust pipe) therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct size of the housing (130) of Schroeder small enough to reduce as much effect it gives to the exhaust flow within the exhaust pipe and further it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.) (see at least Schroeder Figs. 1-3 and paragraphs 13-23) (see at least Garimella Figs. 1-4 and paragraphs 21, 30, 39-42, 45).

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Schroeder in view of Garimella and further in view of Pub No. US 2013/0074817 A1 to Fisher et. al. (Fisher).

In Reference to Claim 3

A selective catalytic reduction system control system according to claim 1 (see rejection to claim 1 above), further comprising the NH3 slip sensor (118) and the NOx sensor (126) each including a controller area network ("CAN") bus connector (see at least Schroeder Figs. 1-3 and paragraphs 13-23).
Schroeder in view of Garimella is silent (bolded and italic recitations above) as to each of the sensors include a controller area network ("CAN") bus connector. However it is known in the art before the effective filing date of the claimed invention that the sensor within the exhaust having controller area network ("CAN") bus connector. For example, Fisher teaches that the sensors (16) having controller area network ("CAN") bus connector (52, 54). Fisher further teaches that having such structures provides accurately receive the sensor data (see at least Fisher Figs. 1-5 and paragraphs 41-46). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schroeder in view of Garimella to include controller area network ("CAN") bus connector as taught by Fisher in order to accurately receive the sensor data.

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Schroeder in view of Garimella and further in view of Chi and further in view of Fisher.

In Reference to Claim 13

The method of claim 11 (see rejection to claim 11 above), wherein the NH3 slip sensor (118) and the NOx sensor (126) each including a controller area network ("CAN") bus connector (see at least Schroeder Figs. 1-3 and paragraphs 13-23).
Schroeder in view of Garimella and further in view of Chi is silent (bolded and italic recitations above) as to each of the sensors include a controller area network ("CAN") bus connector. However it is known in the art before the effective filing date of the claimed invention that the sensor within the exhaust having controller area network ("CAN") bus connector. For example, Fisher teaches that the sensors (16) having controller area network ("CAN") bus connector (52, 54). Fisher further teaches that having such structures provides accurately receive the sensor data (see at least Fisher Figs. 1-5 and paragraphs 41-46). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schroeder in view of Garimella and further in view of Chi to include controller area network ("CAN") bus connector as taught by Fisher in order to accurately receive the sensor data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub No. US 2018/0112582 A1 to Okamoto et. al. (Okamoto) teaches a sensor located within a housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        July 2, 2021